Motion Denied; Appeal Dismissed and Memorandum Opinion filed September 29,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-01080-CV
                                   ____________

                        CECILIA CLINKSCALE, Appellant

                                          V.

   GREG BROWN, OFFICER ALEXANDER, OFFICER LOPEZ, HOUSTON
     POLICE DEPARTMENT AND THE CITY OF HOUSTON, Appellees


                      On Appeal from the 234th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2009-30684



                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 20, 2010. The clerk’s record was
filed December 28, 2010. No reporter’s record was taken.

      After this case was stayed for mediation, appellant’s brief was due May 2, 2011.
Appellant was granted two extensions of time to file her brief. The second extension was
granted on June 15, 2011, until July 22, 2011. When we granted this extension, we noted
that no further extensions would be granted. No brief was filed. On July 28, 2011,
appellant was ordered to file a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before August 29, 2011.

       On August 3, 2011, appellant filed another motion for extension of time to file her
brief. The motion was denied and appellant against ordered to file her brief on or before
September 15, 2011. Appellant was informed that failure to comply with the order would
result in dismissal of the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

       On September 15, 2011, appellant filed another motion to extend time to file her
brief. As of this date, no brief has been filed. Accordingly, the motion is denied and the
appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                             2